DETAILED ACTION
	This Notice is in response to the claims filed on April 13, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re claim 1, the prior art references, alone or in combination, do not show an apparatus for detecting an electromagnetic touch, the apparatus comprising: a driving subcircuit configured to control organic light-emitting diodes arranged in an array in an organic light-emitting diode display panel to be lightened row by row; a detecting subcircuit configured to obtain detection current flowing through the lightened organic light-emitting diodes in real time, wherein the detection current of each of the lightened organic light-emitting diodes comprises inductive current of the organic light-emitting diode, and driving current of the organic light-emitting diode being lightened, and the inductive current is current, generated by the organic light-emitting diode, related to a magnetic induction intensity of a magnetic field emitted by a magnetic field emitting apparatus only when the organic light-emitting diode senses the magnetic field; and a first processing subcircuit configured to determine a position of an electromagnetic touch according to the driving current of each of the organic light-emitting diodes, and the obtained detection current thereof. 
The closest prior art references include Lee (US Pub. 2014/0062929 A1), Mizuhashi (US Pub. 2016/0349921 A1), Rosenburg (US Pub. 2015/0091858 A1), Kurasawa (US Pub. 2019/0012016 A1), and Katsuta (US Pub. 2018/0052548 A1). The references disclose various elements of the claims including the driving subcircuit, the detecting subcircuit, organic light-emitting diodes, and processing subcircuits. However, none of the cited references disclose the detecting subcircuit configured to obtain detection current flowing through the lightened organic light-emitting diodes in real time, wherein the detection current of each of the lightened organic light-emitting diodes comprises inductive current of the organic light-emitting diode, and driving current of the organic light-emitting diode being lightened, and the inductive current is current, generated by the organic light-emitting diode, related to a magnetic induction intensity of a magnetic field emitted by a magnetic field emitting apparatus only when the organic light-emitting diode senses the magnetic field.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815